Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 7, 1983, convicting him of sodomy in the first degree, attempted sodomy in the first degree, sexual abuse in the first degree, and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed (see, People v Bennette, 56 NY2d 142, 146; People v Rahman, 46 NY2d 882, 883; People v Gruttola, 43 NY2d 116, 122; People v Joyiens, 39 NY2d 197, 203). Brown, J. P., Lawrence, Eiber and Sullivan, JJ., concur.